State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   519079
________________________________

In the Matter of the Claim of
   WILLIAM J. SMITH,
                    Appellant,
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.

                             __________


     William J. Smith, Rego Park, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed September 18, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

      Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.,
concur.
                        -2-                  519079

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court